DETAILED ACTION
	Claims 22-37 are pending. Claims 1-21 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Tables 1-3 on pages 22-24 recite “Ttransmittance”.  
Appropriate correction is required.
Claim Objections
Claims 23, 25, 28, 30, and 32 are objected to because of the following informalities:  Claims 23 and 30 recite “(where no R6 groups are present)” which should be omitted. Claims 25, 28, and 32 recite “(lactone)” which should be omitted. Claim 28 also recites “X is…O…or oxygen” which is redundant. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 23, 25, 26, 28-30, 32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (JP2001255647) in view of Ichikawa et al. (U.S. 2011/0020749). Translation previously provided.
Adachi et al. teaches a cation or acid generating agent fluoroalkylonium salt suitable for use in a chemical amplification type resist material [abstract] (claims 22 and 28) such as the following salts (Te-1), (Te-10), and (Te-21):

    PNG
    media_image1.png
    122
    138
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    126
    135
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    118
    97
    media_image3.png
    Greyscale
 [0034] wherein X is a conjugated base of a Brønsted acid [0009]. Compound (Te-1) is equivalent to a salt of Formula (I) of instant claim 22, specifically Formula (IIA) of instant claims 23 and 30 when R4 is an unsubstituted C6 aryl group, R5 is a substituted C1 alkyl group, p is 0, and Z is a counter anion. Compound (Te-21) is equivalent to a salt of Formula (I) of instant claim 22, specifically Formula (III) of instant claim 28 when R7 is a substituted C2 alkyl group, X is a connecting group that is carbon forming a single ring group with Te. Compound (Te-10) is equivalent to a salt of Formula (I) of instant claim 22, specifically Formula (III) of instant claim 28, more specifically Formula (IIIA) of instant claims 25 and 32 when R8 is a substituted C1 alkyl, J is a single bond, s and s’ are 0, and Z is a counter anion. Adachi et al. does not teach that the salts therein comprise an acid-labile group.
However, Ichikawa et al. teaches a salt represented by the following formula (A1) as an acid generator of a resist composition [abstract]:

    PNG
    media_image4.png
    113
    348
    media_image4.png
    Greyscale
[abstract] wherein Z+ represents an organic cation, Q1 and Q2 each independently represent a fluorine atom or a linear or branched C1-6 perfluoroalkyl group, La1 represents --(CH2)m1--, m1 represents an integer ranging from 1 to 6, a methylene group contained in the --(CH2)m1-- may be replaced with an oxygen atom (-o-) or a carbonyl group (-co-), at least one hydrogen atom of the --(CH2)m1-- may be replaced with a linear or branched C1-4 aliphatic hydrocarbon group, La2 represents a single bond, --O--(CH2)L1--, or --CO--O--(CH2)L1--, L1 represents an integer ranging from 1 to 6, a methylene group contained in the --(CH2)L1-- group may be replaced with an oxygen atom or a carbonyl group, at least one hydrogen atom of the --(CH2)L1-- group may be replaced with a linear or branched C1-4 aliphatic hydrocarbon group, Ra1 represents a C4-36 divalent alicyclic hydrocarbon group or a C6-18 divalent aromatic hydrocarbon group, and at least one hydrogen atom of the alicyclic hydrocarbon group or the aromatic hydrocarbon group may be replaced with a halogen atom, a linear, branched or cyclic C1-12 aliphatic hydrocarbon group, a C7-21 aralkyl group, a glycidyloxy group, or a C2-4 acyl group, at least one hydrogen atom of the alicyclic hydrocarbon group may be replaced with a C6-20 aromatic hydrocarbon group, one or more methylene group contained in the linear, branched or cyclic aliphatic hydrocarbon group, or the aralkyl group may be replaced with an oxygen atom or a carbonyl group, Ra2 represents an elimination group (acid-labile group) represented by the following formulae (II-1) or (II-2) [0006]:

    PNG
    media_image5.png
    190
    269
    media_image5.png
    Greyscale
[0006] wherein Ra3 and Ra4 each independently represent a hydrogen atom or a linear or branched C1-12 aliphatic hydrocarbon group, Ra5 represents a linear, branched or cyclic C1-24 aliphatic hydrocarbon group, Ra6 represents a C2-24 divalent aliphatic hydrocarbon group, and Ra7 represents a linear or branched C1-12 aliphatic hydrocarbon group [0007] which is equivalent to the salt, i.e. the counter anion, comprising an acid-labile group of instant claims 22 and 28. Ichikawa et al. also teaches by employing the salt represented by a formula (A1), a resolution and mask error enhancement factor of a chemically amplified resist composition are further improved comparing to the prior art [0016]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Adachi et al. to include the anion having an elimination group (acid-labile group) of Ichikawa et al. through routine experimentation in order to achieve improved resolution and mask error enhancement factor.
With regard to claim 26, Adachi et al. teaches the cation or acid generator of the present invention basically consists of the above-mentioned fluoroalkylonium salt, but other known cation or acid generator may be used in combination if necessary [0041].
With regard to claims 29 and 34-36, Adachi et al. teaches the cation or acid generator of the present invention can be used in the field of generating cations or acids by irradiation with energy rays (exposing the photoresist composition layer) and utilizing the generated cations or acids. In particular, it is useful as a cation or acid generator for a chemically amplified resist material that uses the generated cation or acid as a catalyst and converts the functional group-containing resist resin into a soluble or insoluble form in a developer. The cation or acid generator of the present invention becomes a chemically amplified negative resist material when a resin of a type that is crosslinked or condensed by a cation or an acid generated as a resist resin and becomes insoluble in a developer is used. In addition, when a resin of a type in which a functional group portion is decomposed or dissociated by a cation or an acid generated as a resist resin and becomes soluble in a developer, a chemically amplified positive resist material is obtained [0045-0047] wherein the energy rays may be from an ArF excimer laser (193 nm) and an electron beam (EUV) [0042]. 
Claims 22-37 are rejected under 35 U.S.C. 103 as being unpatentable over as Glodde et al. (U.S. 8,039,194) evidenced by Takeyama et al. (JP07146528) and Sato et al. (First Detection of 2,2'-diphenylylenediphenylsulfurane and -selenurane [10-M-4(C4), M=S, Se] by Low Temperature NMR Experiments and Isolation of the Tellurane) in view of Ichikawa et al. (U.S. 2011/0020749). Translation previously provided.
Glodde et al. teaches a photoresist formulation comprising: (a) a resist polymer (resin claims 22 and 28) that is originally insoluble in aqueous, alkaline developers, but becomes soluble in the developer upon reaction with acid, under conditions specific for the particular resist polymer; (b) an ionic photoacid generator P+ A-, and (c) a small amount of a base quencher [col 4 lines 6-18] wherein the photoacid generator has the general structure P+ A-, where P+ comprises an organic cation of the general structure R1R2R3 Y+ where Y+ comprises O, S, Se, or Te, and R1, R2 and R3 comprise aliphatic or aromatic moieties that can be further substituted with common substituents; and A-comprises the anion of a strong acid, for example R-SO3-, where R comprises an aryl or alkyl group, unsubstituted or at least partially substituted by common withdrawing atoms or moieties [col 5 lines 12-28] such that when Y is Te and R1-R3 are aryl groups which may be substituted it is equivalent to the first salt shown in instant claims 29 and 33 which is a known cation as evidenced by Takeyama et al. having the following formula (1) and Sato et al. having the following formula 3:

    PNG
    media_image6.png
    82
    192
    media_image6.png
    Greyscale
 [Takeyama 0014]
and

    PNG
    media_image7.png
    158
    136
    media_image7.png
    Greyscale
[Sato p1] wherein Takeyama’s Formula (1) is equivalent to a salt of Formula (I) of instant claim 22, specifically Formula (IIA) of instant claims 23 and 30, more specifically Formula (IIB) of instant claims 24 and 31, most specifically the first salt shown in claims 27 and 33. Sato’s formula 3 is equivalent to a salt of Formula (I) of instant claim 22, specifically Formula (III) of instant claim 28, more specifically Formula (IIIA) of instant claims 25 and 32, most specifically the second salt shown in claims 27 and 33 and the first salt shown in claim 37. It should be noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Glodde et al. teaches it is known in the photoresist art that tellurium can be used a cation for a photoacid generator. Takeyama and Sato teach known tellurium cations as instantly claimed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Glodde as evidenced by Takeyama and Sato and arrive at the instant claims through routine experimentation based on the suitability of tellurium cations as salts. Glodde et al. does not teach that the salts therein comprise an acid-labile group.
However, Ichikawa et al. teaches a salt represented by the following formula (A1) as an acid generator of a resist composition [abstract]:

    PNG
    media_image4.png
    113
    348
    media_image4.png
    Greyscale
[abstract] wherein Z+ represents an organic cation, Q1 and Q2 each independently represent a fluorine atom or a linear or branched C1-6 perfluoroalkyl group, La1 represents --(CH2)m1--, m1 represents an integer ranging from 1 to 6, a methylene group contained in the --(CH2)m1-- may be replaced with an oxygen atom (-o-) or a carbonyl group (-co-), at least one hydrogen atom of the --(CH2)m1-- may be replaced with a linear or branched C1-4 aliphatic hydrocarbon group, La2 represents a single bond, --O--(CH2)L1--, or --CO--O--(CH2)L1--, L1 represents an integer ranging from 1 to 6, a methylene group contained in the --(CH2)L1-- group may be replaced with an oxygen atom or a carbonyl group, at least one hydrogen atom of the --(CH2)L1-- group may be replaced with a linear or branched C1-4 aliphatic hydrocarbon group, Ra1 represents a C4-36 divalent alicyclic hydrocarbon group or a C6-18 divalent aromatic hydrocarbon group, and at least one hydrogen atom of the alicyclic hydrocarbon group or the aromatic hydrocarbon group may be replaced with a halogen atom, a linear, branched or cyclic C1-12 aliphatic hydrocarbon group, a C7-21 aralkyl group, a glycidyloxy group, or a C2-4 acyl group, at least one hydrogen atom of the alicyclic hydrocarbon group may be replaced with a C6-20 aromatic hydrocarbon group, one or more methylene group contained in the linear, branched or cyclic aliphatic hydrocarbon group, or the aralkyl group may be replaced with an oxygen atom or a carbonyl group, Ra2 represents an elimination group (acid-labile group) represented by the following formulae (II-1) or (II-2) [0006]:

    PNG
    media_image5.png
    190
    269
    media_image5.png
    Greyscale
[0006] wherein Ra3 and Ra4 each independently represent a hydrogen atom or a linear or branched C1-12 aliphatic hydrocarbon group, Ra5 represents a linear, branched or cyclic C1-24 aliphatic hydrocarbon group, Ra6 represents a C2-24 divalent aliphatic hydrocarbon group, and Ra7 represents a linear or branched C1-12 aliphatic hydrocarbon group [0007] which is equivalent to the salt, i.e. the counter anion, comprising an acid-labile group of instant claims 22 and 28. Ichikawa et al. also teaches by employing the salt represented by a formula (A1), a resolution and mask error enhancement factor of a chemically amplified resist composition are further improved comparing to the prior art [0016]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Glodde et al. to include the anion having an elimination group (acid-labile group) of Ichikawa et al. through routine experimentation in order to achieve improved resolution and mask error enhancement factor.
	With regard to claim 26, Glodde et al. does not teach that the photoresist formulation further comprises one or more acid generator compounds that are distinct from the one or more salts.
	However, Ichikawa et al. teaches the salt (A1) of the present invention may be used together with another acid generator, as long as the effect of the present invention is not impaired [0065]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Glodde et al. to include another acid generator as taught by Ichikawa et al. through routine experimentation and arrive at the instant claims.
	With regard to claims 29 and 34-36, Glodde et al. teaches the invention also encompasses processes for using the compounds and compositions of the invention to form patterned material features on a substrate comprising a material surface [col 17 lines 21-24] after exposure, the photoresist structure with the desired pattern is obtained (developed) by contacting the photoresist layer with an aqueous alkaline solution which selectively dissolves the areas of the photoresist which were exposed to radiation in the case of a positive photoresist (or the unexposed areas in the case of a negative photoresist) [col 17 lines 38-43] wherein exposure is performed with EUV [col 15 lines 57-58]. Glodde et al. also teaches the PAG is also effective in optical lithography such as lithography using 193 nm exposure radiation as well [col 13 lines 36-40].
Response to Arguments
	Due to the amendment filed July 26, 2022 canceling claims 18-21, the 103 rejections over Glodde, and further in view of Namai have been withdrawn. Applicant’s arguments with regard to these rejections have been considered but are moot due to the cancelation of claims 18-21. However, Glodde is still being used as prior art because it continues to teach photoresist compositions comprising tellurium salts together with newly found prior art Ichikawa.
	Due to the cancelation of claim 18, the objection has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722